DETAILED ACTION
Applicant’s amendment filed 9/7/2022 has been fully considered. 
Claims 1-8 and 21 are pending and have been examined. Claims 9-20 have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding Kim are not persuasive, the signature of Kim is based on a few parameters, namely, credential identifier, a challenge value, and additional information about whether local authentication of the user is performed (par.103-117). Kim further teaches the FIDO authentication information of the user may include at least one of a blockchain identifier, the unique identifier of the user terminal apparatus 100, a credential identifier, a public key associated with the credential identifier, a signature counter, a registration time, an authentication time, the type of the credential identifier, information connected with the credential identifier, and the like, which are various kinds of information related to authentication to be included in a FIDO operation response message (par.117-125). 
Regarding the argument about the first value is used for representing a number of operations of signing the challenge value, Kim expressly teaches a signature counter that is updated (par.120-122, 148-150, 193-206, 280-300, 385-400). 
While the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Note that, in some circumstances, it is permissible to use multiple references in a 35  U.S.C. 102 rejection. See MPEP  § 2131.01.
Claim Rejections - 35 USC § 102
Claims 1-7 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (20190075102).
Regarding claim 1, Kim teaches An authentication method, comprising (abstract, par.285-300):
acquiring, by a client terminal, signature information, a first value, and an authentication factor, wherein the signature information is obtained by signing a challenge value sent by a server, wherein the first value is used for representing a number of operations of signing the challenge value, and wherein the authentication factor is used for representing login information of the client terminal logging in to the server (par.104-117, 289-300);
generating, by the client terminal, authentication information based on the signature information, the first value, and the authentication factor (par.118-126, 293-300); and
sending, by the client terminal, the authentication information to the server, wherein the server verifies the authentication information (par.297-307).
Regarding claim 2, Kim teaches wherein the client terminal is connected to an authentication device, and wherein the authentication factor is stored in a single-chip microcomputer or a secure element of the authentication device (par.70-75).
Regarding claim 3, Kim teaches wherein the authentication factor comprises at least one of the following: a login time and a number of logins (par.193-206, 339-350).
Regarding claim 4, Kim teaches wherein the acquiring, by the client terminal, the login time comprises: reading, by the client terminal, a historical login time from the authentication device, wherein the historical login time is used for representing a login time of the client terminal successfully logging in to the server last time; and reading, by the client terminal, a current login time, wherein the current login time is used for representing a login time of the client terminal currently logging in to the server (par.206-228).
Regarding claim 5, Kim teaches wherein in the case that the client terminal logs in to the server for the first time, the historical login time is used for representing a time of performing a registration operation on the server by the client terminal, and wherein in the case that the client terminal performs the registration operation on the server, the client terminal generates the login time according to the current login time (par.120-126, 206-223).
Regarding claim 6, Kim teaches wherein the acquiring, by the client terminal, the number of logins comprises: reading, by the client terminal, a historical value corresponding to a target application from the authentication device, wherein the target application corresponds to the server, and wherein the historical value is used for representing a number of historical logins of the client terminal logging in to the server, and acquiring, by the client terminal, a sum of the historical value and a first preset value to obtain the number of logins (par.206-228).
Regarding claim 7, Kim teaches wherein the first value is a sum of historical values corresponding to all applications installed on the client terminal and the first preset value (par.120-126, 206-223).
Regarding claim 21, Kim teaches wherein the challenge value is signed according to a master key (par.105-110, 295-300).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419